Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-19-00738-CV

                         BRENDA LACKEY, Appellant

                                        V.

                         RICHARD CARTER, Appellee

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-37440

                          MEMORANDUM OPINION

      This is an appeal from a final divorce decree signed on August 23, 2019.
The clerk’s record was filed November 14, 2019. The reporter’s record was filed
April 6, 2020. No brief was filed.

      On July 7, 2020, this court issued an order stating that unless appellant filed
a brief on or before August 6, 2020, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                      PER CURIAM


Panel consists of Justices Spain, Hassan, and Poissant.




                                         2